Citation Nr: 1715171	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was previously remanded in June 2014 for a VA examination, and subsequently remanded in August 2015 to afford the Veteran a Videoconference Board Hearing.

In August 2016, the Veteran testified at a Videoconference Board Hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that evidence relevant to the Veteran's appeal was received prior to the issuance of the supplemental statement of the case ( SSOC) in November 2014 for anxiety disorder, but was not discussed in the SSOC.  In this regard, the SSOC issued in November 2014 does not contain any mention of VA mental health treatment records that had been obtained.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31.  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37 (a) (2016).  As the SSOC did not consider the additional VA treatment records, and as the Veteran has not waived RO consideration of this evidence, remand is here required.

In addition, for the issue of entitlement to an initial compensable rating for anxiety disorder in excess of 30 percent, pertinent evidence associated with the record includes relevant VA treatment records from February 2014 to August 2014.  However, it appears that additional relevant records have not been obtained.  The Board notes that no VA treatment records newer than August 2014 are in the claim's file.  On remand, attempts must be made to obtain updated treatment records regarding the Veteran from the Boise VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete copy of the records from the Boise VA Medical Center.  The RO should review the expanded records to include any relevant VA treatment records dated from August 2014 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected anxiety disorder.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.

3.  Then, the RO should readjudicate the issue on appeal.  If the claim is not granted, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




